Citation Nr: 1455805	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  05-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for internal derangement of the right knee with traumatic arthritis, currently rated as 20 percent disabling.

2.  Entitlement to service connection for gouty arthritis of the hands and finger.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to July 1995. 

The issue of entitlement to an increased rating for internal derangement and arthritis of the right knee comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded by the Board for additional development in March 2009, August 2011, and September 2012.

In November 2013, the Board awarded a 20 percent disability rating, but no higher, for the Veteran's right knee disability.  The Veteran appealed the denial of a higher rating to the Court of Appeals for Veterans Claims (Court).  In May 2014, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision with respect to this issue and remanded the issue for readjudication.  

In the November 2013 decision, the Board also denied service connection for a bilateral eye disability.  The Veteran did not appeal this determination to the Court.  As such, the parties agreed that this issue should be considered abandoned. 

The issue of entitlement to service connection for gouty arthritis of the hands and fingers comes before the Board on appeal from an August 2007 rating decision by the Waco RO.  In October 2007, the Veteran submitted a notice of disagreement.  The RO issued a statement of the case in December 2007, and in February 2008, the Veteran submitted a substantive appeal, via Form 9.  In May 2009, the Veteran's representative submitted additional argument in support of the claim.    

The Board notes that, with respect to the issue pertaining to gouty arthritis of the hands and fingers, the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System records associated with the Veteran's claims.  A review of these records does not reveal any additional documents pertinent to the present appeal.    

As a final preliminary matter, the Board observes that the Veteran also appealed the denial of increased ratings for his service-connected left knee disabilities from a June 2010 rating decision.  The RO issued a statement of the case in May 2014 that is located in the Virtual VA and VBMS records.  However, the Veteran failed to file a substantive appeal.  As such, this matter is not currently before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the JMR, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board observes that with respect to the issue of service connection for gout, it appears that this matter was addressed in a separate temporary folder located at the Waco RO, while the claims folder was locate at the Appeals Management Center (AMC) in Washington, D.C.  Additional evidence has been associated with the claims file that has not been considered in connection with this claim.  To avoid prejudice to the Veteran, this issue must be remanded to the AOJ for readjudcation and issuance of an appropriate supplemental statement of the case.  38 C.F.R.  § 19.31(b)(1).  

With respect to the issue of an increased rating for the Veteran's right knee disability, the JMR determined that the Board provided inadequate reasons and bases for finding that a separate rating for instability was not warranted.  The Board had found that there were no objective findings of instability of the right knee.  However, the JMR pointed out that a June 2006 VA examination report observed instability.  Moreover, a private February 2005 orthopedic record observed that while there was no instability in the ACL, there was loosening.  The Board also notes that a January 2006 private record observed significant laxity of the ACL and a May 2009 private MRI showed mild lateral patellar subluxation.  Treatment records also showed that the Veteran wore a right knee brace.  

However, in contrast, VA treatment records dated in April and May 2004 showed that stability testing was normal and a February 2006 MRI showed that ligaments were intact.  Moreover, although the June 2006 VA examiner noted instability, testing of the ligaments showed that they were stable.  An April 2009 VA examination report also observed no instability.  A January 2010 VA examination also showed that ligament testing was normal.  However, in one section, the examiner appeared to indicate that instability was present, but then concluded that there was no instability.  A July 2010 private MRI showed that the ligaments were intact, with the exception of a tear in the lateral meniscus.  Importantly, the most recent September 2011 VA examination found that the Veteran's ligaments were intact and there was no subluxation.  

As such, given the conflicting record concerning whether the Veteran has instability of the right knee and to ensure that the record reflects the current severity of the Veteran's right knee disability, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right knee disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The JMR also determined that the Board erred when it found that referral for extraschedular consideration was not warranted as the Veteran's symptoms were adequately contemplated in the rating criteria for his right knee.  In this regard, the JMR observed that the September 2011 VA examiner noted sleep disturbance due to right knee pain, which was not contemplated in the rating criteria for the right knee.  However, the record also shows that the Veteran has reported having sleep apnea.  Thus, the Board finds that an opinion is necessary to determine whether the Veteran has a diagnosed sleep disorder, separate and apart from his right knee disability, or whether he has sleep symptoms/disturbances that are part and parcel of and/or manifestations of his right knee disability.  Thereafter, the AOJ should consider whether this case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  
 
Lastly, in light of the need to remand, the RO should obtain any current VA treatment records from August 2011 to the present.  Moreover, to ensure that the record is complete, the AOJ should also contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from August 2011 to the present.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.   

2.  Arrange for the Veteran to undergo VA orthopedic examination to assess the severity his right knee disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  
	
The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  In doing so, the examiner should address the Veteran's need to wear a brace at times.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

If the examiner finds that instability is not present, the examiner must reconcile this finding with the remaining lay and medical evidence indicating findings of instability, laxity and subluxation and provide a rationale for such finding (see body of Board remand above for specific items of evidence).

The examiner should also opine whether the Veteran has a diagnosed sleep disorder, separate and apart from his right knee disability, or whether he has sleep symptoms/disturbances that are part and parcel of and/or manifestations of his right knee disability.

3.  After the above development, the issues on appeal should be readjudicated, to specifically consider whether the matter of an increased rating for the right knee should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration due to sleep disturbance.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

